
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT


        This Executive Employment Agreement (the "Agreement") shall be effective
as of the 1st day of January, 2004, by and between Boston Private Financial
Holdings, Inc., a duly organized Massachusetts corporation with its principal
place of business at Ten Post Office Square, Boston, Massachusetts (the
"Company"), and Timothy L. Vaill of Andover, Massachusetts (the "Executive"),
hereinafter collectively the "Parties."

        WHEREAS, the operations of the Company and its affiliates are a complex
matter requiring leadership and direction in a variety of areas, including
financial, strategic planning, regulatory, personnel development, community
relations and others;

        WHEREAS, the Executive is possessed of certain experience and expertise
that qualify him to provide the leadership and direction required by the Company
and its affiliates;

        WHEREAS, the Executive is currently serving as Chairman and Chief
Executive Officer of the Company; and

        WHEREAS, subject to the terms and conditions hereinafter set forth, the
Company desires to retain the Executive to continue serving as its Chairman and
Chief Executive Officer, and the Executive wishes to accept such continuing
employment;

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual promises, terms, provisions and conditions set forth in this Agreement,
the Parties hereby agree as follows:

        1.    Employment.    Subject to the terms and conditions set forth in
this Agreement, the Company agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by the Company, for the Term set
forth in Paragraph 2 below, in the positions and with the duties and
responsibilities set forth in Paragraph 3 below.

        2.    Term.    This Agreement shall become effective as of the date
first set forth above (the "Effective Date"), and, as of that date, shall
replace any preceding Employment Agreement with respect to periods of employment
on and after the Effective Date. Subject to earlier termination as hereafter
provided, the Executive's employment hereunder shall be for a term of three
(3) years, commencing on the Effective Date hereof and continuing through the
close of business on December 31, 2006 (the "Term"). Provided, however, on
December 31, 2004 and on each succeeding December 31 thereafter, the Term then
in effect shall automatically be extended for one calendar year, unless the
Board of Directors of the Company (the "Board") provides the Executive with
written notice to the contrary at least thirty (30) days before the date the
Agreement would otherwise be so extended. Such notice, in the sole discretion of
the Board, may provide that the Term will not be extended in the future, and
that there shall be no further automatic extensions of the Term hereof on each
succeeding December 31.

        Notwithstanding the foregoing, the Term of this Agreement shall be
automatically extended, as necessary, in the event of a Change in Control (as
hereinafter defined), so that, as so extended, it shall terminate no earlier
than three years following the date of such Change in Control.

        A "Change in Control" shall occur upon the earliest of the following
events: (1) any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the "Act") (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan or
trust of the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company and other than the Executive and his
affiliates and associates (as such terms are defined in Rule 12b-2 under the
Act) becomes a "beneficial owner" (as such term is defined in Rule 13d-3
promulgated under the Act), directly or indirectly, of securities of the Company
representing at least twenty-five percent (25%) or more of the combined voting
power of the Company's then outstanding securities; (2) persons who, as of the
date of the Agreement, constituted the Company's Board (the "Incumbent Board")
cease for

--------------------------------------------------------------------------------




any reason, including without limitation as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors of the Company, provided that any person becoming a director
of the Company subsequent to the date of this Agreement whose election or
nomination for election was approved by at least a majority of the directors
then comprising the Incumbent Board shall, for purposes of this Agreement, be
considered a member of the Incumbent Board; or (3) (i) any consolidation or
merger of the Company or its subsidiaries where the stockholders oft Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, shares representing in the
aggregate 50% or more of the combined voting power of the corporation issuing
cash or securities in the consolidation or merger (or the ultimate parent
corporation, if any), (ii) any sale, lease, exchange or other transfer (in a
transaction or series of transactions contemplated or arranged by any party as a
single plan) of all or substantially all of the assets of the Company, or
(iii) any liquidation or dissolution of the Company.

        3.    Capacity and Performance.    

        3.1    The Executive shall be employed during the Term as Chairman and
Chief Executive Office of the Company, and shall perform such duties and
responsibilities on behalf of the Company as may reasonably be assigned to him
by the Board consistent with Executive's position. As Chairman and Chief
Executive Officer, the Executive shall exercise general supervision over the
property, business and overall affairs of the Company and its subsidiaries and
affiliates. The Executive shall report and be responsible to the Board.

        3.2    During the Term, and excluding any periods of vacation and leave
to which the Executive is entitled, the Executive agrees to devote substantially
all of his working time and best efforts to the performance of his duties and
responsibilities under this Agreement. Provided, however, it shall not be a
violation of this Agreement for the Executive (i) to serve on the boards of
directors of a reasonable number of other corporations, trade associations
and/or charitable organizations, (ii) to engage in charitable and community
affairs, and/or (iii) to manage his personal investments and affairs, so long as
such activities do not materially interfere with the proper performance of his
duties and responsibilities as Chairman and Chief Executive Officer of the
Company. It is expressly agreed and understood that, to the extent that any such
activities have been conducted by the Executive prior to a Change in Control (as
defined in Paragraph 5.2(b) below), the continued conduct of such activities
following a Change of Control shall not be deemed to interfere materially with
the performance of the Executive's duties and responsibilities to the Company.

        3.3    lf the Executive is suspended and/or temporarily prohibited from
participating in the affairs of the Company by a notice served by state or
federal banking regulators, the obligations of the Company hereunder shall be
suspended as of the date of service, unless stayed by appropriate legal
proceedings. If the charges in the notice are dismissed without a finding or
acknowledgment of wrongdoing on the part of the Executive, the Company shall pay
to the Executive all of the compensation under Paragraph 4 withheld while such
obligations were suspended, and shall promptly reinstate going forward all of
the obligations that had been so suspended.

        4.    Compensation.    For all services rendered by the Executive in any
capacity required hereunder during the Term, including, without limitation,
service as an executive, officer, director, or member of any committee of the
Company, or any subsidiary or affiliate thereof, the Executive shall be
compensated as set forth below.

        4.1    Base Salary.    The Executive shall be paid a base salary at an
annual rate of $535,000, payable in accordance with the regular payroll
practices of the Company and subject to increase from time to time by the Board,
in its sole discretion. Such base salary, as from time to time increased, is
hereinafter referred to as "Base Salary." The Executive's Base Salary shall be

2

--------------------------------------------------------------------------------



reviewed no less frequently than annually for increase, in the sole discretion
of the Board. Base Salary shall in no event be subject to decrease from its
then-existing level during the Term.

        4.2    Bonus.    The Executive shall participate in the Annual Executive
Incentive Plan (or a substantially similar or successor plan), pursuant to which
the Executive shall be considered annually for an incentive bonus based on an
agreed percentage of Base Salary ("Bonus"). The amount of the annual Bonus shall
be determined by the Board, based on its assessment of the Executive's
performance and that of the Company against appropriate and reasonably
achievable goals established by the Compensation Committee of the Board after
consultation with the Executive, which Bonus, if any, shall be payable not later
than the end of the first quarter of the fiscal year following that for which
the Bonus was earned. Any Bonus or incentive compensation paid to the Executive
shall be in addition to Base Salary.

        4.3    Long-Term Incentive Compensation.    The Executive shall
participate in the 2004 Stock and Incentive (or any successor plan) (the "Stock
Plan") and all other similar plans that the Board may adopt, or has adopted,
from time to time on such terms and conditions as the Board shall determine.

        5.    Benefits.    

        5.1    Employee Benefit Programs.    During the Term, and subject to any
contribution therefor generally required of executives of the Company, the
Executive shall be entitled to participate in any and all employee pension and
welfare benefit plans, programs and arrangements of the Company, as in effect
from time to time, to the same extent that other senior executives of the
Company are eligible to so participate. Such participation shall be subject to
the terms of the governing plan documents and generally applicable Company
policies.

        5.2    Supplemental Executive Retirement Plan.    The Supplemental
Executive Retirement Agreement dated May 2001, as amended by the First Amendment
effective as of the first day of January 2004, shall continue in effect until
amended or terminated by the parties (as amended, the "SERP").

        5.3    Fringe Benefits.    During the Term, the Executive shall be
eligible to participate in any and all of the Company's executive fringe
benefits, subject to and in accordance with the terms and conditions of such
arrangements as are in effect from time to time for the senior executives of the
Company. Notwithstanding any changes to the fringe benefits available to senior
executives of the Company, the Executive shall be entitled during the Term to
either direct payment or reimbursement (at the Executive's option) of reasonable
costs and expenses in an amount not to exceed $100,000 annually for (i) an
annual physical examination and any medical testing related thereto, (ii) annual
tax planning and tax return preparation services, (iii) periodic estate planning
and will preparation services, and (iv) personal legal services approved by the
Board and arising from Company-related activities. The payment for tax return
preparation and legal services, as provided hereinabove, shall avail for the
year in which the Executive retires and shall likewise be extended for the
benefit of the Executive's estate for a period of one year following the
Executive's death during the Term.

        5.4    Vacation.    During the Term, the Executive shall be entitled to
four (4) weeks of paid vacation during the course of any twelve (12) month
period of employment. Vacation shall be taken at such times and intervals as
shall be determined by the Executive, in his reasonable judgment, subject to the
operating and business needs of the Company.

        5.5    Insurance.    

        (a)   The Company shall purchase and maintain in effect by prompt
payment of the premiums due thereon a policy (1) covering officers' and
directors' liability in compliance with

3

--------------------------------------------------------------------------------



applicable federal banking rules and regulations, and (2) fiduciary liability
relating to the Employee Retirement Income Security Act of 1974, as amended.

        (b)   In addition to the insurance coverage provided to employees of the
Company generally, the Company shall provide to the Executive Company-paid term
life insurance with a gross death benefit of no less than $2,000,000.

        (c)   The Company shall pay to Executive annually on or about January 1
a bonus, grossed up for applicable taxes, in such amounts as are necessary to
pay the Executive's premium for such year for a split dollar life insurance
policy issued by Mass Mutual on March 22,1996 and owned by the Vaill Insurance
Trust 1995-B.P.B.T.C.-trustee. Upon termination of employment, the Company shall
have no further responsibility for premium payments.

        5.6    Expense Reimbursement.    During the Term, the Executive shall be
entitled to receive reimbursement for all reasonable out-of-pocket expenses
incurred by him in performing services hereunder, in accordance with the
prevailing policies and procedures established by the Company for its senior
executive officers.

        6.    Termination of Employment.    Notwithstanding the provisions of
Paragraph 2 hereof, if the Executive's employment hereunder shall terminate
prior to the expiration of the Term under the following circumstances, the
following consequences shall result:

        6.1    Death.    In the event of the Executive's death during the Term,
the Executive's employment hereunder shall automatically terminate. In such
event, the Company shall promptly pay to the Executive's designated beneficiary
or, if no beneficiary has been designated by the Executive, to his estate or
other legal representative:

        (a)   Base Salary for the period ending on the 12th month following the
date of the Executive's death;

        (b)   pro-rata Bonus for the fiscal year of the Executive's death;

        (c)   rights to exercise stock options, as provided under the terms of
the Executive's stock option grants and agreements with the Company;

        (d)   any rights, benefits and/or coverages available for the benefit of
deceased participants under the terms of the plans, programs and arrangements
for the Executive set forth in Paragraphs 4.3, 5.1, 5.2, 5.3 and 5.5 hereof; and

        (e)   payment of any accrued but unpaid Base Salary, unused vacation,
unreimbursed business expenses, and unpaid Bonus for the prior Performance Year,
together with any other vested rights and entitlements remaining unpaid at the
Executive's death.

        6.2    Disability.    In the event the Executive's employment with the
Company is terminated for reason of disability, the Company shall promptly pay
to the Executive:

        (a)   Base Salary until the later of the end of the Term or the
commencement of payments under a long-term disability insurance policy of the
Company replacing at least sixty-six and two-thirds percent (662/3%) of the
Executive's Base Salary as in effect immediately prior to the termination of the
Executive's employment;

        (b)   pro-rata Bonus for the fiscal year in which the Executive's
employment terminated;

        (c)   rights to exercise stock options, as provided under the terms of
the Executive's stock option grants and agreements with the Company;

4

--------------------------------------------------------------------------------






        (d)   any rights, benefits and/or coverages available to former
employees who separate from service based on disability under the terms of the
plans, programs and arrangements for the Executive set forth in Paragraphs 4.3,
5.1, 5.2, 5.3 and 5.5 hereof; and

        (e)   payment of any accrued but unpaid Base Salary, unused vacation,
unreimbursed business expenses, and unpaid Bonus for the prior Performance Year,
together with any other vested rights and entitlements remaining unpaid at the
Executive's termination of employment.

        For purposes of this Agreement, "disability" shall mean the Executive's
incapacity due to a physical or mental illness which has caused the Executive to
be unable to carry out the essential functions of his position at the Company,
either with or without reasonable accommodation, for 90 days during any period
of 365 consecutive calendar days.

        Disagreement regarding a determination of disability shall be subject to
the certification of a qualified medical doctor mutually agreed to by the
Company and the Executive, or, in the event of the Executive's incapacity to
designate a doctor, the Executive's legal representative or guardian. In the
absence of an agreement between the Company and the Executive (or his legal
proxy) in designating a doctor, each party shall nominate a qualified medical
doctor, and the two doctors so nominated shall select a third doctor, which
third doctor shall make the conclusive determination as to the disability of the
Executive.

        6.3    Retirement.    In the event the Executive's employment terminates
due to normal retirement, the Company shall promptly pay or provide to the
Executive:

        (a)   Base Salary for the period ending on the date of the Executive's
retirement;

        (b)   pro-rata Bonus for the fiscal year of the Executive's retirement;

        (c)   rights to exercise stock options as provided under the terms of
the Executive's stock option grants and agreements with the Company;

        (d)   any rights, benefits and/or coverages available to retired
employees under the terms of the plans, programs and arrangements for the
Executive set forth under Paragraphs 4.3, 5.1, 5.2, 5.3 and 5.5 hereof;

        (e)   payment of any accrued but unpaid Base Salary, unused vacation,
unpaid Bonus for the prior Performance Year(s), together with any other vested
rights and entitlements remaining unpaid at the Executive's retirement; and

        (f)    continued access to a Company-funded office, computer, telephonic
equipment and clerical services, all at a location in the greater Boston,
Massachusetts area selected by the Board.

        For purposes of this Agreement, "normal retirement" shall mean voluntary
termination of the Executive's employment after he reaches age 65 or has
completed 15 years of service with the Company, whichever is later, or in
accordance with any other retirement arrangement with respect to the Executive
established by the Board with the Executive's express written consent.

        6.4    Termination By the Company For Cause.    The Company may
terminate the Executive's employment hereunder for "Cause," at any time upon
written notice to the Executive setting forth in reasonable detail the nature of
such Cause. The following shall constitute Cause for termination:

        (a)   conviction of the Executive of, or plea of guilty or nolo
contendere by the Executive to, a felony; or

        (b)   willfully dishonest acts against the Company that are materially
injurious to it or any of its affiliated entities; or

5

--------------------------------------------------------------------------------






        (c)   gross and willful misconduct which causes or is likely to cause
substantial financial loss to the Company or any of its affiliated entities, or
to cause significant damage to the business reputation of the Company or any of
its affiliated entities; or

        (d)   willful and persistent misconduct constituting bad faith in the
performance of the Executive's obligations Under this Agreement; or

        (e)   willful breach of fiduciary duty involving personal profit to the
Executive.

        Provided, however, the Executive's employment shall not be terminated
for Cause, with the exception of the events described in Subparagraph (a) above,
unless the Executive shall have first received adequate written notice of the
specific charges against him and an opportunity to be heard before the Board in
response to same. No termination for Cause shall be effective unless the Board
shall determine, based on clear and convincing evidence, that Cause in fact
exists. In the event of a termination for Cause in accordance with the procedure
set forth above, the Executive shall be entitled only to any unpaid Base Salary
and Bonus for a prior Performance Year, and to those other continuing rights and
benefits, if any, available under employee benefit programs of the Company to
employees terminated for cause, and shall have no further rights hereunder.

        For purposes of this Paragraph 6.4, no act, or failure to act, on the
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by the Executive intentionally, purposefully and without a subjective belief
that the Executive's act, or failure to act, was in the best interests of the
Company and/or any of its subsidiaries.

        6.5    Termination By the Company Other Than For Cause.    The Company
may terminate the employment of the Executive for reasons other than Cause, in
which case the Company shall be obligated to pay promptly, and the Executive
shall be entitled to receive without any requirement of mitigation, the
following:

        (a)   an amount equal to 2.99 times (i) the Executive's current Base
Salary and (ii) the average of the Bonus payments for the three most recent
taxable years preceding termination, payable in a lump sum;

        (b)   pro-rata Bonus for the fiscal year in which the Executive's
employment terminated;

        (c)   any outstanding unvested stock options and restricted stock awards
under the Company's 1988 Employee Incentive Stock Option Plan, the 1997
Long-Term Incentive Plan, the Stock Plan, and any other equity plans shall
become immediately vested and exercisable; provided that any such options
granted on and after the date hereof may be exercised by the Executive within
three years following the date of such termination, and prior options may be
exercised in accordance with their terms;

        (d)   continuation of the Executive's perquisites and all other benefits
of the Executive under any of the Company's medical and benefit plans, life
insurance plans, disability income plans, benefits equalization plan, vacation
plans, expense reimbursement plans, or other employee benefit plans described in
Paragraph 5 hereof (collectively the "Employee Benefit Plans" and each
individually an "Employee Benefit Plan"), except as specifically provided herein
with respect to the SERP, upon the same terms as in effect on the date of
termination for a period of three (3) years following such termination, or until
such earlier time as the Executive becomes eligible for equivalent coverage(s)
under another group benefit plan. Solely for purposes of benefits continuation
under the Employee Benefit Plans, except with respect to the SERP, the Executive
shall be deemed to be an active employee of the Company, during the three year
period following termination. For purposes of the SERP, Executive shall be
granted three additional Years of Service (as defined in the SERP) for vesting
purposes only. To the extent that benefits required under this Paragraph 6.5(d)
cannot be provided under the

6

--------------------------------------------------------------------------------






terms of any Employee Benefit Plan, the Company shall enter into alternative
arrangements that will provide the Executive with comparable benefits, or shall
provide the Executive with the economic equivalent of the same; and

        (e)   any accrued but unpaid Base Salary, unused vacation, unpaid Bonus
for the prior Performance Year(s), together with any other vested rights and
entitlements remaining unpaid at the Executive's termination of employment.

        Payment(s) made under this Paragraph 6.5 shall not be reduced by any
compensation or benefits which the Executive may receive from other employment
with another employer, or otherwise, following termination of his employment
with the Company. No termination hereunder shall adversely affect the
Executive's (or his spouse's) rights, if any, to receive benefits as described
in Section 5.2 hereof.

        6.6    Termination By the Executive For Good Reason.    The Executive
may terminate his employment with the Company for Good Reason, in which case the
Company shall be obligated to pay promptly when due, and the Executive shall be
entitled to receive without any requirement of mitigation, all of the
compensation and benefits described in Paragraph 6.5 hereof.

        For purposes of this Agreement, "Good Reason" shall exist if the
Executive has complied with the "Good Reason Process" (as hereinafter defined)
following the occurrence of any one of the following events during the Term:

        (a)   a significant adverse change, not consented to by the Executive,
in the nature or scope of the Executive's responsibilities, authorities, powers,
title, functions or duties; or

        (b)   a reduction, not consented to by the Executive, in the Executive's
Base Salary or Bonus opportunity as in effect on the date hereof or as the same
may have been increased from time to time; or

        (c)   an attempt by the Company to relocate, not consented to by the
Executive, the Executive to, or to require him to perform regular services at,
any location that is more than fifty (50) miles from the Executive's employment
location on the date hereof; or

        (d)   except as required by law or as consented to by the Executive, the
failure by the Company or any of its subsidiaries to continue in effect any
benefits or perquisites, or any pension, life insurance, medical insurance or
disability plan in which the Executive was theretofore participating, unless the
Company or its successor provides the Executive with a plan or plans that
provide substantially similar benefits, or the taking of any action by the
Company that would adversely affect the Executive's benefits under any such
plans or deprive the Executive of any material fringe benefit enjoyed by the
Executive hereunder; or

        (e)   the failure by the Company, not consented to by the Executive, to
obtain an effective agreement from any successor to assume and agree to perform
this Agreement.

        "Good Reason Process" shall mean that (A) the Executive reasonably
determines in good faith that a "Good Reason" event has occurred; (B) the
Executive notifies the Company in writing of the occurrence of the Good Reason
event; (C) the Executive cooperates in good faith with the Company's efforts,
for a period not less than 30 days following such notice, to modify the
Executive's employment situation in a manner reasonably acceptable to the
Executive; and (D) notwithstanding such efforts, one or more of the Good Reason
events continues to exist and has not been modified in a manner acceptable to
the Executive. If the Company cures the Good Reason event in a manner acceptable
to the Executive during the 30-day period, Good Reason shall be deemed not to
have occurred.

7

--------------------------------------------------------------------------------



        6.7    Termination By the Executive Other Than For Good Reason.    The
Executive may terminate his employment with the Company for reasons other than
Good Reason, on reasonable notice of not less than thirty (30) days, in which
case the Company shall be obligated to pay promptly, and the Executive shall be
entitled to receive, any unpaid Base Salary and Bonus for prior year(s),
together with any other continuing rights and benefits, if any, available under
any employee benefit programs of the Company, and the Executive shall have no
further rights hereunder.

        6.8    Limitation on Termination Payments.    Notwithstanding the
foregoing, and except as provided herein, payments and benefits under this
Agreement will be reduced to the extent necessary so that the Executive will not
be liable for the federal excise tax levied on certain "excess parachute
payments" under section 4999 of the Internal Revenue Code of 1986, as amended.
Whether payments to the Executive are to be reduced will be jointly determined
by the Executive and the Company. The Executive may, at the expense of the
Company, hire an accounting firm, law firm and/or employment consulting firm
selected by the Executive to assist him in such determination. If a reduction is
made hereunder, the Executive will have the right to determine which payments
and benefits will be reduced.

        7.    Non-Competition.    

        7.1    In the event the Executive voluntarily terminates his employment
with the Company (other than for Good Reason), the Company shall be entitled to
enjoin the employment of the Executive with any significant competitor of the
Company for a period of either two years or the remaining Term plus one year,
whichever is less. During such period, even if the Executive is allowed to be
employed with a significant competitor, he shall not misuse proprietary and
confidential information of the Company for the benefit of such significant
competitor. The term "significant competitor" shall mean any business that
engages in an activity that competes substantially with the business of the
Company or any of its affiliates.

        It is the desire and intent of the Parties that the provisions of this
Paragraph 7.1 shall be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Paragraph 7.1 shall be
adjudicated to be invalid or unenforceable, such invalidation shall apply only
with respect to the operation of this Paragraph 7.1 in the particular
jurisdiction in which such adjudication is made.

        7.2    The Parties recognize that the Company will have no adequate
remedy at law for breach by the Executive of the agreements provided in this
Paragraph 7.1 and, in the event of any such breach, the Company and the
Executive hereby agree that the Company shall be entitled to a decree of
specific performance or other appropriate remedy to enforce performance of such
agreement.

        7.3    In addition to the foregoing provisions of this Paragraph 7 and
Paragraph 8 below, the Executive's Non-Solicitation/Not Accept and
Confidentiality Agreement and Release dated November, 2003 shall continue in
full force and effect and shall not be affected by this Agreement.

        8.    Confidential Information.    

        8.1    The Executive agrees not to disclose, either while in the employ
of the Company or at any time thereafter, to any person not employed by the
Company, or not engaged to render services to the Company, any confidential
information obtained by him while in the employ of the Company. Provided,
however, this provision shall not preclude the Executive from use or disclosure
of information known generally to the public (other than that which may have
been disclosed by someone not bound by an obligation of confidentiality and
other than as a result of wrongful action by the Executive) or from disclosure
required by law or court order or in the

8

--------------------------------------------------------------------------------



proper course of conduct of the Company's business. For purposes of this
Agreement, the term "confidential information" includes, but is not limited to,
any information relating to the business or affairs of the Company, including,
but not limited to, financial statements, business plans, personnel, operations,
technology, customer lists and identities, potential customers, employees,
servicing methods, strategies, analyses, profit margins or other proprietary
information relating to the Company.

        8.2    The Executive also agrees that, upon leaving the employ of the
Company, he will not take with him, without the prior written consent of an
officer authorized to act in the matter by the Board of Directors of the
Company, any confidential information obtained by him during the course of his
employment by the Company, including any depositor list, shareholder list,
client list, drawing, blueprint, specification or other document of the Company,
its subsidiaries, affiliates and divisions, which is of a confidential nature
relating to the Company, its subsidiaries, affiliates and divisions.

        8.3    The Parties recognize that the Company will have no adequate
remedy at law for breach by the Executive of the covenants provided in this
Paragraph 8 and, in the event of any such breach, the Company and the Executive
hereby agree that the Company shall be entitled to a decree of specific
performance or other appropriate remedy to enforce performance of such
covenant(s).

        9.    Withholding.    Anything to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive, or to
his estate or beneficiaries, shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.

        10.    Mitigation.    In the event of any termination of employment
entitling the Executive to amounts under this Agreement, the Executive shall be
under no obligation to seek other employment, and there shall be no offset
against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain except
as specifically provided in this Agreement respecting employee benefits.

        11.    Notices.    Any notices, requests, demands or other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by registered or certified mail, postage
prepaid, to the Executive at the last address the Executive has filed in writing
with the Company, or to the Company at its main office, attention of the Board
of Directors.

        12.    Entire Agreement.    This Agreement contains the entire agreement
between the Parties hereto with respect to the matters referenced herein, and
supersedes all prior agreements or understandings relating to such matter,
provided however, that except as otherwise specifically modified by this
Agreement, nothing herein shall supercede the terms of any stock option award(s)
or restricted stock grant(s) authorized and granted in writing to the Executive
under the Boston Private Financial Holdings, Inc. 2004 Stock Option and
Incentive Plan, Boston Private Financial Holdings, Inc. 1997 Long-Term Incentive
Plan, and the Boston Private Bancorp Inc., Employee Incentive Stock Option Plan
(approved 1/87).

        13.    Assignment.    Except as herein expressly provided, the
respective rights and obligations of the Executive and the Company under this
Agreement shall not be assignable by either party without the written consent of
the other party, but shall inure to the benefit of and be binding upon his or
its permitted successors or assigns, including, in the case of the Company, any
other corporate entity with which the Company may be merged or otherwise
combined or which may acquire the Company or its assets in whole or substantial
part. Nothing herein expressed or implied is intended to confer upon any person,
other than the Parties hereto, any right, remedies, obligations, or liabilities
under or by reason of this Agreement.

9

--------------------------------------------------------------------------------




        14.    Applicable Law.    This Agreement shall be deemed a contract
under, and for all purposes shall be construed in accordance with, the laws of
the Commonwealth of Massachusetts.

        15.    Amendment or Modification; Waiver.    No provision of this
Agreement may be amended or waived unless such amendment or waiver is authorized
by the Board, or any authorized committee of the Board, is agreed to in writing,
and is signed by the Executive and by an officer of the Company thereunto duly
authorized. Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same time or at any prior or subsequent time.

        16.    Severability.    In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions and portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

        17.    Reference.    In the event of the Executive's death or a judicial
determination of his incompetency, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his legal representatives, or,
where appropriate, to his beneficiary or beneficiaries.

        18.    Titles.    Titles to the paragraphs of the Agreement are intended
solely for convenience, and no provisions in this Agreement are to be construed
by reference to the title of any paragraph.

[the remainder of this page is left intentionally blank]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto authorized, and the Executive has hereunto set
his hand, all on the day and year first above written.

    BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
 
 
By:


--------------------------------------------------------------------------------

Eugene S. Colangelo,
Chairman of the Compensation Committee of its Board of Directors
 
 
TIMOTHY L. VAILL
 
 
 


--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------





QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
